PRESIDING JUSTICE BUCKLEY delivered the opinion of the court: Plaintiff, Texaco, Inc., filed a complaint seeking a declaration that the defendant village of Schaumburg’s zoning ordinance was unconstitutional and void to the extent it prohibited redevelopment of plaintiff’s property, currently used as a gasoline station, as a combination gasoline station, food-mart and car wash. Following a bench trial, the trial court ruled that the zoning ordinance was unconstitutional and void with respect to part of plaintiff’s proposed plan, but not with respect to the remainder. Plaintiff appeals and defendant cross-appeals. We reverse and remand. The subject property is a 35,000 square foot rectangular parcel located on the northeast corner of Schaumburg and Springinsguth roads in Schaumburg. Abutting the subject property to the north and east are single-family homes. On the northwest corner of Schaumburg and Springinsguth roads is a church, on the southwest corner is a single-family home and on the southeast corner is a drive-in banking facility. In 1968, plaintiff was granted a special use permit to build the existing gasoline station on the subject property, which is zoned B-2 commercial. The gasoline station was designed for a maximum of approximately 41,000 gallons of gasoline per month and consisted of six pumps on two fuel islands. The station originally had two bays for service work on vehicles. In 1982, however, the bays were closed and replaced with vending machines. Plaintiff contends that by 1983 retail fuel sales at the station had increased five-fold to approximately 250,000 gallons per month, thereby resulting in a capacity problem at the site. Due to the layout of the obsolete facility, the increased traffic was causing confusion and creating a safety hazard. Consequently, in 1983, plaintiff proposed razing the existing facility and replacing it with a Texaco System 2000 Station, plaintiff’s standard design, which features three components: self-service fuel pumps, a food-mart for the sale of convenience items and an automatic car wash. The proposed plan provided for the installation of 16 fuel pumps with 24 nozzles on three islands oriented in a north-south direction, with a 528 square foot building in the middle island that would house the mini-mart. To the north of the pump islands, a car-wash building of approximately 1,000 square feet would be built. Plaintiff anticipated that the car wash would increase fuel sales at the site by 50,000 gallons per month. The increase would result from larger average purchases, since the car wash would be free with a “fill-up.” Plaintiff’s experience at its other System 2000 Stations was that the average sale, with the installation of a car wash, rose from 8 to 10 gallons. In April 1983, plaintiff applied for an amendment to its special use permit to allow the redevelopment of the subject property in accordance with its proposed site plan. Although approval of the application was recommended by defendant’s staff and zoning board of appeals, the application was denied by defendant’s board of trustees. Plaintiff thereafter filed a complaint in the circuit court seeking a declaration that the present zoning as applied to its property is unreasonable, null and void, and that its proposed use for the property is reasonable. The matter proceeded to trial, at which time both sides presented expert testimony regarding the impact of plaintiff’s proposed plan on the surrounding area. Additionally, two property owners testified for the village. At the close of all the evidence, the trial court found that defendant’s action in denying a special use permit for the gasoline station and food-mart was arbitrary, capricious and unreasonable, but found the village’s action in denying a special-use permit for the car wash to be reasonable. The court did not review the evidence with respect to the component parts of the proposed plan separately, but indicated that traffic was the major concern. The judge’s only comment regarding the car wash was that he thought it “eminently sensible” to construct two of the three requested uses, and then wait to determine their impact before constructing the car wash. On appeal, plaintiff initially argues that the trial court erred in approving only a portion of its plan and rejecting the remainder, thereby failing to treat its proposal as a single integrated plan. We agree. A zoning ordinance may be set aside only to the extent necessary to permit the specific use proposed by a property owner. (Schultz v. Village of Lisle (1972), 53 Ill. 2d 39, 289 N.E.2d 614.) The specific use proposed must be introduced into evidence, and the court’s decree must be framed with reference to the specific plan proposed. (Sinclair Pipe Line Co. v. Village of Richton Park (1960), 19 Ill. 2d 370, 167 N.E.2d 406; Harshman v. City of DeKalb (1965), 64 Ill. App. 2d 347, 212 N.E.2d 146.) The purpose of the rule is to bind both the land owner and the municipality to the adjudication of one specific use, and to prevent the multiplicity of litigation. Sinclair Pipe Line Co. v. Village of Richton Park (1960), 19 Ill. 2d 370, 167 N.E.2d 406. Most recently, in Norwood Builders v. City of Des Plaines (1984), 128 Ill. App. 3d 908, 471 N.E.2d 634, this court held that the lower court erred in approving only a part of a proposed plan. There, a development proposal featured commercial uses, multifamily residences and light industrial and office uses on a 38-acre tract of land. The trial court held that the existing zoning was unreasonable, and that the commercial use, but not the remainder of the plan, could be built. On appeal, this court reversed the trial court, stating, “[W]e find that the trial court erred in approving 2.2 acres for commercial use and rejecting the remainder, because a court may only frame its decree upon plaintiffs’ plan as a whole.” (Emphasis added.) 128 Ill. App. 3d 908, 928. Defendant, without citing any authority, argues that the court had the authority to approve only part of plaintiff’s proposal. At oral argument before this court, defendant asserted that plaintiff had actually sought three separate special-use permits which the trial court could address individually. After examining the record before us, we find no support for such an assertion. We note that defendant’s own memoranda of law and briefs speak in terms of a single amended special-use permit. It is apparent from the evidence that only one integrated site plan was at issue in this case. Plaintiff did not seek separate approval of the components of its redevelopment by proposing alternate plans, as it might have done. Cf. National Boulevard Bank v. Village of Schaumburg (1979), 76 Ill. App. 3d 388, 394 N.E.2d 1320, aff’d (1980), 83 Ill. 2d 228, 415 N.E.2d 333. It was not the function of the trial court to fashion its own development plan from the evidence presented. In light of the authorities cited above, we reverse the judgment of the trial court and remand the cause for proper findings based upon plaintiff’s plan as a whole. The court on remand is directed to either accept or reject plaintiff’s entire site proposal. For the foregoing reasons, the judgment of the circuit court of Cook County is reversed and the cause remanded for further proceedings. Reversed and remanded. O’CONNOR, J., concurs.